- Provided by MZ Technologies As filed with the Securities and Exchange Commission on May 19, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2009 Commission File Number 001-15106 Commission File Number: 001-33121 Petróleo Brasileiro S.A.Petrobras Petrobras International Finance Company (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) Brazilian Petroleum CorporationPetrobras (Translation of registrants name into English) The Federative Republic of Brazil (Jurisdiction of incorporation or organization) Cayman Islands (Jurisdiction of incorporation or organization) Avenida República do Chile, 65 4th Floor , Harbour Place 20031-912  Rio de Janeiro  RJ 103 South Church Street Brazil P.O. Box 1034GT  BWI (Address of principal executive offices) George Town, Grand Cayman Cayman Islands Almir Guilherme Barbassa (Address of principal executive offices) (55 21) 3224-2040  barbassa@petrobras.com.br Avenida República do Chile, 65  23 rd Floor Sérvio Túlio da Rosa Tinoco 20031-912  Rio de Janeiro  RJ (55 21) 3224-1410  ttinoco@petrobras.com.br Brazil Avenida República do Chile, 65  3 rd Floor 20031-912  Rio de Janeiro  RJ (Name, telephone, e-mail and/or facsimile number and address of company contact person) Brazil (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Petrobras Common Shares, without par value* New York Stock Exchange* Petrobras American Depositary Shares, or ADSs New York Stock Exchange (evidenced by American Depositary Receipts, or ADRs), each representing 2 Common Shares Petrobras Preferred Shares, without par value* New York Stock Exchange* Petrobras American Depositary Shares New York Stock Exchange (as evidenced by American Depositary Receipts), each representing 2 Preferred Shares 6.125% Global Notes due 2016, issued by PifCo New York Stock Exchange 5.875% Global Notes due 2018, issued by PifCo New York Stock Exchange 7.875% Global Notes due 2019, issued by PifCo New York Stock Exchange 5.75% Global Notes due 2020, issued by PifCo New York Stock Exchange 6.875% Global Notes due 2040, issued by PifCo New York Stock Exchange * Not for trading, but only in connection with the registration of American Depositary Shares pursuant to the requirements of the New York Stock Exchange. Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Title of each class: 9.750% Senior Notes due 2011, issued by PifCo 9.125% Global Notes due 2013, issued by PifCo 7.75% Global Notes due 2014, issued by PifCo 8.375% Global Notes due 2018, issued by PifCo The number of outstanding shares of each class of stock of Petrobras and PifCo as of December 31, 2009 was: 5,073,347,344 Petrobras Common Shares, without par value 3,700,729,396 Petrobras Preferred Shares, without par value 300,050,000 PifCo Common Shares, at par value U.S.$1 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes þ No ¨ If this report is an annual or transitional report, indicate by check mark if the registrant is not required to file reports pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934. Yes ¨ No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ [Petrobras] No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ [Petrobras] Accelerated filer ¨ Non-accelerated filer þ [PifCo] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP þ International Financial Reporting Standards as issued by the International Accounting Standards Board ¨ Other ¨ If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 ¨ Item 18 ¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ TABLE OF CONTENTS Page Forward-Looking Statements 1 Glossary of Petroleum Industry Terms 2 Conversion Table 4 Abbreviations 5 Presentation of Financial Information 6 Petrobras 6 PifCo 6 Recent Developments 7 Presentation of Information Concerning Reserves 8 PART I Item 1. Identity of Directors, Senior Management and Advisers 9 Item 2. Offer Statistics and Expected Timetable 9 Item 3. Key Information 9 Selected Financial Data 9 Risk Factors 12 Risks Relating to Our Operations 12 Risks Relating to PifCo 16 Risks Relating to Our Relationship with the Brazilian Government 17 Risks Relating to Brazil 17 Risks Relating to Our Equity and Debt Securities 19 Item 4. Information on the Company 21 History and Development 21 Overview of the Group 22 Exploration and Production 31 Refining, Transportation and Marketing 39 Distribution 47 Gas and Power 48 Bio-Renewables 56 International 57 Information on PifCo 65 Organizational Structure 68 Property, Plants and Equipment 68 Regulation of the Oil and Gas Industry in Brazil 68 Health, Safety and Environmental Initiatives 72 Insurance 73 Item 4A. Unresolved Staff Comments 73 Item 5. Operating and Financial Review and Prospects 73 Managements Discussion and Analysis of Petrobras Financial Condition and Results of Operations 73 Overview 73 Sales Volumes and Prices 74 Effect of Taxes on Our Income 75 Inflation and Exchange Rate Variation 75 Results of Operations 76 Results of Operations2009 compared to 2008 77 Results of Operations2008 compared to 2007 82 Additional Business Segment Information 89 Managements Discussion and Analysis of PifCos Financial Condition and Results of Operations 89 Overview 89 Purchases and Sales of Crude Oil and Oil Products 90 i TABLE OF CONTENTS Page Results of Operations2009 compared to 2008 90 Results of Operations2008 compared to 2007 91 Liquidity and Capital Resources 92 Petrobras 92 PifCo 97 Contractual Obligations Petrobras PifCo Critical Accounting Policies and Estimates Impact of New Accounting Standards Research and Development Trends Item 6. Directors, Senior Management and Employees Directors and Senior Management Compensation Share Ownership Fiscal Council Petrobras Audit Committee 116 Other Advisory Committees Petrobras Ombudsman PifCo Advisory Committees Employees and Labor Relations Item 7. Major Shareholders and Related Party Transactions Major Shareholders Petrobras Related Party Transactions 120 PifCo Related Party Transactions 121 Item 8. Financial Information Petrobras Consolidated Statements and Other Financial Information PifCo Consolidated Statements and Other Financial Information Legal Proceedings 124 Dividend Distribution 128 Item 9. The Offer and Listing Petrobras PifCo Item 10. Additional Information Memorandum and Articles of Incorporation of Petrobras Restrictions on Non-Brazilian Holders Transfer of Control Disclosure of Shareholder Ownership Memorandum and Articles of Association of PifCo Material Contracts Petrobras Exchange Controls Taxation Relating to Our ADSs and Common and Preferred Shares 143 Taxation Relating to PifCos Notes Documents on Display 153 Item 11. Qualitative and Quantitative Disclosures about Market Risk Petrobras PifCo 156 Item 12. Description of Securities other than Equity Securities American Depositary Shares ii TABLE OF CONTENTS Page PART II Item 13. Defaults, Dividend Arrearages and Delinquencies Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds Item 15. Controls and Procedures Evaluation of Disclosure Controls and Procedures Managements Report on Internal Control Over Financial Reporting Changes in Internal Controls Item 16A. Audit Committee Financial Expert Item 16B. Code of Ethics Item 16C. Principal Accountant Fees and Services Audit and Non-Audit Fees Audit Committee Approval Policies and Procedures Item 16D. Exemptions from the Listing Standards for Audit Committees Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers Item 16F. Change in Registrants Certifying Accountant Item 16G. Corporate Governance PART III Item 17. Financial Statements Item 18. Financial Statements Item 19. Exhibits Signatures 169 Signatures 170 Index to Audited Consolidated Financial StatementsPetrobras Index to Audited Consolidated Financial StatementsPifCo iii Table of Contents FORWARD-LOOKING STATEMENTS Many statements made in this annual report are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (Securities Act), and Section 21E of the Securities Exchange Act of 1934, as amended (Exchange Act), that are not based on historical facts and are not assurances of future results. Many of the forward-looking statements contained in this annual report may be identified by the use of forward-looking words, such as believe, expect, anticipate, should, planned, estimate and potential, among others. We have made forward- looking statements that address, among other things, our: regional marketing and expansion strategy; drilling and other exploration activities; import and export activities; projected and targeted capital expenditures and other costs, commitments and revenues; liquidity; and development of additional revenue sources. Because these forward-looking statements involve risks and uncertainties, there are important factors that could cause actual results to differ materially from those expressed or implied by these forward-looking statements. These factors include, among other things: our ability to obtain financing; general economic and business conditions, including crude oil and other commodity prices, refining margins and prevailing exchange rates; global economic conditions; our ability to find, acquire or gain access to additional reserves and to successfully develop our current ones; uncertainties inherent in making estimates of our oil and gas reserves including recently discovered oil and gas reserves; competition; technical difficulties in the operation of our equipment and the provision of our services; changes in, or failure to comply with, laws or regulations; receipt of governmental approvals and licenses; international and Brazilian political, economic and social developments; military operations, acts of terrorism or sabotage, wars or embargoes; the cost and availability of adequate insurance coverage; and other factors discussed below under Risk Factors. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict. Therefore, our actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of factors, including those in Risk Factors set forth below. All forward-looking statements are expressly qualified in their entirety by this cautionary statement, and you should not place reliance on any forward-looking statement contained in this annual report. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The crude oil and natural gas reserve data presented or described in this annual report are only estimates and our actual production, revenues and expenditures with respect to our reserves may materially differ from these estimates. This is the annual report of both Petróleo Brasileiro S.A.Petrobras (Petrobras) and its direct wholly owned Cayman Islands subsidiary, Petrobras International Finance Company (PifCo). PifCos operations, which consist principally of purchases and sales of crude oil and oil products, are described in further detail below. Unless the context otherwise requires, the terms Petrobras, we, us, and our refer to Petróleo Brasileiro S.A.Petrobras and its consolidated subsidiaries and special purpose companies, including Petrobras International Finance Company. The term PifCo refers to Petrobras International Finance Company and its subsidiaries. 1 Table of Contents GLOSSARY OF PETROLEUM INDUSTRY TERMS Unless the context indicates otherwise, the following terms have the meanings shown below: ANP The Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (National Petroleum, Natural Gas and Biofuels Agency), or ANP, is the federal agency that regulates the oil, natural gas and renewable fuels industry in Brazil. Barrels Barrels of crude oil. BSW Basic sediment and water, a measurement of the water and sediment content of flowing crude oil. Catalytic cracking A process by which hydrocarbon molecules are broken down (cracked) into lighter fractions by the action of a catalyst. Coker A vessel in which bitumen is cracked into its fractions. Condensate Light hydrocarbon substances produced with natural gas, which condense into liquid at normal temperature and pressure. Deep water Between 300 and 1,500 meters (984 and 4,921 feet) deep. Distillation A process by which liquids are separated or refined by vaporization followed by condensation. EWT Extended well test FPSO Floating Production, Storage and Offloading Unit. Heavy crude oil Crude oil with API density less than or equal to 22°. Intermediate crude oil Crude oil with API density higher than 22° and less than or equal to 31°. Light crude oil Crude oil with API density higher than 31°. LNG Liquefied natural gas. LPG Liquefied petroleum gas, which is a mixture of saturated and unsaturated hydrocarbons, with up to five carbon atoms, used as domestic fuel. NGLs Natural gas liquids, which are light hydrocarbon substances produced with natural gas, which condense into liquid at normal temperature and pressure. Oil Crude oil, including NGLs and condensates. Pre-salt reservoir A geological formation containing oil or natural gas deposits located beneath an evaporitic layer. Proved reserves Consistent with the definitions in the SECs Amended Rule 4-10(a) of Regulation S- X, proved oil and gas reserves are those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible  from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations. Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined. The price is the average price during the 12-month period prior to December 31, 2009, unless prices are defined by contractual arrangements, excluding escalations based upon future conditions. The project to extract the hydrocarbons must have commenced or we must be reasonably certain that we will commence the project within a reasonable time. 2 Table of Contents Reserves which can be produced economically through application of improved recovery techniques (such as fluid injection) are included in the proved classification when successful testing by a pilot project, or the operation of an installed program in the reservoir, provides support for the engineering analysis on which the project or program was based. Proved developed reserves Proved developed reserves are reserves that can be expected to be recovered: (i) through existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared to the cost of a new well; and (ii) through installed extraction equipment and infrastructure operational at the time of the reserves estimate if the extraction is by means not involving a well. Proved undeveloped reserves Proved undeveloped reserves are reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion. Reserves on undrilled acreage are limited to those directly offsetting development spacing areas that are reasonably certain of production when drilled, unless evidence using reliable technology exists that establishes reasonable certainty of economic producibility at greater distances. Undrilled locations are classified as having undeveloped reserves only if a development plan has been adopted indicating that they are scheduled to be drilled within five years, unless the specific circumstances justify a longer time. Proved undeveloped reserves do not include reserves attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual projects in the same reservoir or an analogous reservoir or by other evidence using reliable technology establishing reasonable certainty. SS Semi-submersible unit. Ultra-deep water Over 1,500 meters (4,921 feet) deep. 3 Table of Contents CONVERSION TABLE 1 acre 0.004047 km 2 1 barrel 42 U.S. gallons Approximately 0.13 t of oil 1 boe 1 barrel of crude oil equivalent 6,000 cf of natural gas 1 m 3 of natural gas 35.315 cf 0.0059 boe 1 km 0.6214 miles 1 km 2 247 acres 1 meter 3.2808 feet 1 t of crude oil 1,000 kilograms of crude oil Approximately 7.5 barrels of crude oil (assuming an atmospheric pressure index gravity of 37° API) 4 Table of Contents ABBREVIATIONS bbl Barrels bn Billion (thousand million) bnbbl Billion barrels bncf Billion cubic feet bnm 3 Billion cubic meters boe Barrels of oil equivalent bbl/d Barrels per day cf Cubic feet GOM Gulf of Mexico GW Gigawatts GWh One gigawatt of power supplied or demanded for one hour km Kilometer km 2 Square kilometers m 3 Cubic meter mbbl Thousand barrels mbbl/d Thousand barrels per day mboe Thousand barrels of oil equivalent mboe/d Thousand barrels of oil equivalent per day mcf Thousand cubic feet mcf/d Thousand cubic feet per day mm 3 Thousand cubic meters mm 3 /d Thousand cubic meters per day mmbbl Million barrels mmbbl/d Million barrels per day mmboe Million barrels of oil equivalent mmboe/d Million barrels of oil equivalent per day mmcf Million cubic feet mmcf/d Million cubic feet per day mmm 3 Million cubic meters mmm 3 /d Million cubic meters per day mmt/y Million metric tons per year MW Megawatts MWavg Amount of energy (in MWh) divided by the time (in hours) in which such energy is producedor consumed MWh One megawatt of power supplied or demanded for one hour P$ Argentine pesos R$ Brazilian reais t Metric ton tcf Trillion cubic feet U.S.$ United States dollars /d Per day /y Per year 5 Table of Contents PRESENTATION OF FINANCIAL INFORMATION In this annual report, references to  real
